Citation Nr: 1725030	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1960 to April 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss disability is related to his military service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.

The Board finds the first element under Shedden is met.  Upon VA examination in September 2012, the Veteran's auditory thresholds in the frequencies 2000, 3000, and 4000 Hertz were 40 decibels or greater bilaterally.  See also May 2012 Coast Hearing Services audiogram report.  Accordingly, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The September 2012 VA examiner also diagnosed recurrent tinnitus.

The Board finds the second Shedden element is also met.  The Veteran contends he was exposed to noise during his active duty service when he worked as an Aviation Boatswain's Mate on the flight deck and hanger of an aircraft carrier during flight operations.  The Veteran contends he was exposed to jet engine noise on a continuous basis during launch and recovery operations.  See November 2016 videoconference hearing testimony; November 2012 notice of disagreement; May 2012 Veteran statement.  The Veteran's service records confirm he served as an Aircraft Handling Airman, Aviation Boatswain's Mate (ABHAN) on an aircraft carrier.  See DD Form 214; see also March 2014 statement of the case.  As such, the Board finds the Veteran was exposed to noise during service.

As to the third Shedden element, the Veteran contends that his noise exposure in service caused his current bilateral hearing loss disability and tinnitus.

The Veteran's service treatment records include an April 1960 audiogram report indicating hearing within normal limits bilaterally.  Upon the April 1963 separation examination, a whispered voice test indicated normal hearing bilaterally.  The Veteran's service treatment records do not include any complaints of tinnitus.

Upon VA examination in September 2012, the VA examiner noted the Veteran's reports regarding his in-service noise exposure from aircraft and jet engines.  The examiner also noted the Veteran's report that after service he worked as an equipment spray painter without hearing protection for six years, but subsequent jobs involved no noise exposure.  The Veteran also reported some recreational noise exposure.  The September 2012 VA examiner noted the 1960 hearing test within normal limits, and explained that the whispered voice test conducted upon the Veteran's separation from service should be considered inadequate for conclusions of hearing acuity because a whisper test does not take into account hearing sensitivity at individual frequencies.  The September 2012 VA examiner diagnosed bilateral sensorineural hearing loss and recurrent tinnitus.  The VA examiner opined it less likely as not the Veteran's hearing loss was caused by or a result of acoustic trauma during military service because the Veteran reported the onset of hearing loss as the mid-1990s, decades after his separation from military service.  The examiner also opined it is less likely as not the Veteran's tinnitus was caused by or a result of acoustic trauma during service because the Veteran reported the onset of his tinnitus as the early 2000s, decades after separation from service.

In a December 2012 statement, the Veteran indicated he may have misunderstood the examiner's questions upon his VA examination.  He indicated he was unsure whether the examiner had asked when he had his first hearing examination, or when he first noticed his hearing was affected.  The Veteran clarified he had his first hearing examination sometime in the year 2000, but that he first noticed he was losing his hearing in the early 1970s.

In the April 2014 substantive appeal, the Veteran stated he just lived with his hearing loss and tinnitus prior to 2006 because his health insurance did not cover hearing aids before that time.  The Veteran also stated he chose not to mention his hearing problems at the time of his separation from active duty because it would have held up the process.  However, the Veteran stated he did have tinnitus when he separated from active duty, but that he was told it was normal because of his work on the flight deck.  The Veteran also indicated that his civilian audiologist was also of the opinion that his hearing loss and tinnitus are service connected, as she convinced him to seek VA compensation for these disabilities.  See also May 2012 Coast Hearing Services audiogram report (completed by Dr. L.M.).

Upon the November 2016 hearing before the Board, the Veteran testified that he first noticed ringing in his ears during service, and that he still had ringing in his ears when he got out of service.  The Veteran further testified that after his separation from active duty service his first wife would complain that he was not hearing her.  The Veteran stated he did not worry about his hearing at that time because he had four kids to raise.

In a December 2016 letter, Dr. L.M., a doctor of audiology, stated she had initially tested the Veteran in May 2012, and interviewed and tested the Veteran in November 2016.  She indicated the Veteran did not yet have copies of his service medical records for her review.  Dr. L.M. opined that the Veteran's hearing loss and tinnitus are directly related to excess noise exposures beginning with his unique in-service military noise exposures.  She explained the Veteran was exposed to damaging noise levels from his daily duties as an aviation boatswain's mate aboard the aircraft carrier, including regular exposure to all type of aviation noise such as launching and recovery of aircraft.  She noted the Veteran was deployed aboard the ship for six months at a time, without "recovery time" away from noise.  Dr. L.M. cited a medical treatise indicating that sailors are exposed to ambient shipboard noise continuously and may encounter potentially hazardous noise levels even in their sleeping quarters, giving their auditory systems no opportunity for short-term recovery.  Dr. L.M. noted the Veteran's hearing had to be normal when he entered service, as normal hearing was required for an aviation boatswain's mate.  Further, she noted that studies show all types of aircraft produce damaging levels of noise, and the Veteran's duties were performed mostly on deck with the high levels of aviation noise.  She further explained the Veteran displays a typical pattern of hearing loss most often associated with excessive noise exposures.  Finally, Dr. L.M. stated there is a high probability that hearing loss from noise exposure will be accompanied by the onset of tinnitus, as numerous studies show workers exposed to occupational noise are twice as likely to have tinnitus.

The September 2012 VA examiner appears to have based her negative opinions regarding the Veteran's bilateral hearing loss tinnitus on the lack of documentation regarding the Veteran's bilateral hearing loss or tinnitus during service or for years following his separation from active duty service.  However, the Veteran has clarified that he misunderstood the examiner's questions regarding the onset of his hearing loss and tinnitus versus when he first sought testing or treatment for these conditions.  The Veteran has clarified that he first noticed the ringing in his ears during service, and that hearing difficulties were noted by him and his first wife following his separation from service.  The Veteran is competent to discuss observed physical symptoms, such as a decrease in hearing sensitivity or ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition.  The Board finds that the Veteran's clarified assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service, that he began to experience hearing loss and tinnitus during service, and that he has experienced hearing loss and tinnitus since service.

Further, although Dr. L.M. was not able to review the Veteran's service treatment records, her conclusion that the Veteran's hearing was within normal limits upon his entrance to service is consistent with the April 1960 audiogram report.  Further, the September 2012 VA examiner explained that the whispered voice test upon the Veteran's separation from service should be considered inadequate for conclusions regarding his hearing acuity at that time.  Dr. L.M. is the Veteran's treating audiologist, and her December 2016 letter opinion indicates she has knowledge of the Veteran's in-service noise exposure, as well as his contentions regarding his current bilateral hearing loss and tinnitus being related to his in-service noise exposure.  She also supported her positive opinions with citations to relevant medical literature.

Accordingly, the Board finds the evidence for and the evidence against the Veteran's claims is at least in relative equipoise, and so the Board affords the Veteran the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his current bilateral hearing loss disability and tinnitus.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral hearing loss disability and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


